Exhibit Flagstone Re Reports Diluted Book Value per Share of $14.08 for end of First Quarter HAMILTON, Bermuda(BUSINESS WIRE) – May 5th, 2008 - Flagstone Reinsurance Holdings Limited (NYSE: FSR) announced first quarter 2008 basic book value per share of $14.53 and diluted book value per share of $14.08, up 2.8% and 1.8% for the quarter (inclusive of dividends), respectively.Net income available to common shareholders for the quarter ended March 31, 2008 was $32.9 million, or $0.38 per diluted share, compared to $35.6 million, or $0.50 per diluted share, for the quarter ended March 31, 2007. Operating highlights for the first quarter included the following: Operating income1 increased by 84.9% to $57.5 million; Gross premiums written increased by 17.0% to $242.2 million; Net premiums earned increased by 33.6% to $135.3 million; Combined ratio improved to 66.9% from 74.3%; Investment returns of 0.32%. Chairman Mark Byrne noted: “Organizationally, we had a productive start to the year, with the announcements of:(1) on March 6, 2008, our intention to subscribe fora controlling stake in Imperial Re in South Africa; and (2) on April 28, 2008, the intended acquisition of a minority stake in Alliance Re from current shareholders.Both these strategic initiatives dovetail with our strategy of adding further diversification to our global portfolio and gaining local access and talent in growing and attractive markets. Q1 2008 was not pleasing from an investment returns perspective, but the first quarter of 2008 was one of the most difficult investing periods in recent memory.
